DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9, lines 1 and 2, “wherein” followed by “wherein”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2009/0243089 to Hohlfeld et al. (hereinafter “Hohlfeld”).
Regarding claim 1, Hohlfeld illustrates in at least figures 4 and 5C with associated text:
A power module substrate comprising: 
an insulating substrate 230 (ceramic); and
a metal plate 232, 232c joined to the insulating substrate with a brazing material [0002] in between, wherein
a lateral surface of the metal plate includes corner parts and plane parts (see Fig. 5C below), the plane parts sandwiching a corner part of the corner parts, and
at least at the corner part farthest from a center of the metal plate in plan view, a surface roughness 234 of the lateral surface of the metal plate in a thickness direction is larger than the surface roughness at the plane parts sandwiching the corner part (FIG. 5C).
Regarding claim 2, Hohlfeld illustrates in figure 5C the surface roughness gradually increases from the plane parts to the corner part 240, 242.
Regarding claims 4, 6 and 7, Hohlfeld illustrates in figure 4 
A power module comprising:
the power module substrate according to claims 1, 2 and 3 respectively; and
an electronic component 222 mounted on the metal plate of the power module substrate.


    PNG
    media_image1.png
    437
    650
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 5 are rejected under 35 USC § 103 as being unpatentable over Hohlfeld as applied to claims 1 and 2 above, and further in view of US Patent Application Publication No. 2017/0294322 to MORITA et al. (hereinafter “MORITA”).
Regarding claims 3 and 5, Hohlfeld is discussed above, it does not specifically show the corner part is convex in plan view.  MORITA illustrates in figure 1 a corner part of metal layers 14, 17 are convex in plan view.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Hohlfeld to have convex corners.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.
Regarding claim 8, MORITA illustrates in figures 12 and 13 further comprising two small metal plates 14 [0039], and wherein the two small metal plates are smaller than the metal plate 19 (FIG. 13 illustrates 19 is the same material as 14.).
Regarding claim 9, MORITA illustrates in figures 12 and 13 wherein the two small metal plates 14 are arranged such that the metal plate 19 is between the two small metal plates on the insulating substrate 11.


Allowable Subject Matter
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive. 
The argument on page 6 regarding claim 1 that Hohlfeld does not teach “at least at the corner part farthest from a center of the metal plate in plan view, a surface roughness of the lateral surface of the metal plate in a thickness direction is larger than the surface roughness at the plane parts sandwiching the corner part” is not persuasive.  Hohlfeld illustrates in Fig. 5C above at least at the corner part (see above) farthest from a center of the metal plate 232c in plan view, a surface roughness 234 of the lateral enhancing features 234 form a triangle at each corner of metal layer 232c” (emphasis added).  Marriam-Webster.com defines the verb enhancing as “HEIGHTEN, INCREASE, especially: to increase or improve in value, quality, desirability, or attractiveness.”  The corner parts roughness will have a heighten or increased value as compared to the other parts of the metal plate including the plane parts.  Therefore the limitations of amended claim 1 are disclosed by Hohlfeld.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the “surface roughness of the lateral surface of each metal plate 2 is measured in the thickness direction of the metal plate 2 because the surface roughness in the thickness direction of the metal plate 2. which is the climbing direction of the brazing material 3”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claims 2, 4, 6 and 7 are depended on claim 1, and are rejected for the reasons stated above.
Regarding claims 3 and 5: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Tuesday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738